Citation Nr: 0104963	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  92-15 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include on the basis of exposure to Agent Orange. 

2.  Entitlement to service connection for hypertension, to 
include on the basis of  exposure to Agent Orange. 

3.  Entitlement to service connection for headaches, to 
include on the basis of exposure to Agent Orange. 

4.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

5.  Entitlement to an increased evaluation for duodenal ulcer 
disease with duodenitis, evaluated as 20 percent disabling 
from August 31, 1995, and previously evaluated as 10 percent 
disabling. 

6.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities. 

(The issue of entitlement to service connection for pulmonary 
disability, to include on the basis of Agent Orange exposure, 
is addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In April 1996, the veteran provided testimony at a hearing at 
the RO before one of the undersigned Board members.  A 
transcript of the hearing is of record.  In July 1996, the 
Board member presiding at the April 1996 hearing denied some 
of the issues on appeal and remanded to the RO the issues of 
entitlement to an increased for duodenal ulcer with 
duodenitis, then evaluated as 10 percent disabling, and the 
issue of entitlement to an evaluation in excess of 10 percent 
for PTSD.  While the case was in remand status, the 
evaluation for duodenal ulcer with duodenitis was increased 
to 20 percent, effective August 31, 1995, the 10 percent 
evaluation for PTSD was continued, and the veteran perfected 
an appeal with respect to the additional issues appearing on 
the title page of this decision.  The case was returned to 
the Board in November 2000.

In November 2000, the veteran testified from the RO at a 
videoconference hearing before one of the undersigned Board 
members, seated in Washington, D.C.  A transcript of this 
hearing is also of record.


REMAND

During the pendency of the appellant's appeal but after the 
RO's most recent consideration of the veteran's claims, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the appellant's claims.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran contends that he has a skin disorder, headaches 
and hypertension as a result of service in Vietnam, to 
include exposure to Agent Orange.  The veteran also contends 
that his PTSD and duodenal ulcer disease are more severely 
disabling than reflected by the currently assigned 
evaluations.  In addition, he maintains that his service-
connected disabilities preclude him from maintaining 
employment.  

Although the RO provided the veteran with VA gastrointestinal 
and general medical examinations in May 1997 and May 1999, 
respectively, the reports of those examinations reflect 
diagnoses of questionable early hidradenitis suppurative of 
the axilla and facial acne scars, hypertension and headaches, 
cause undetermined.  The examination reports are not adequate 
for the purpose of determining whether the veteran's claimed 
disabilities are etiologically related to service. 

In addition, at the November 2000 videoconference hearing 
before one of the undersigned Board members, the veteran 
testified that his service-connected PTSD and duodenal ulcer 
disease had increased in severity since they were last 
examined by VA in 1997 and 1999, respectively.  At this 
hearing, the veteran also stated that he was currently 
seeking treatment for his duodenal ulcer disease at the 
Westside VA Medical Center in Chicago, Illinois.  Records of 
this current treatment have not been associated with the 
claims folder.  At the hearing, the veteran also raised the 
issues of entitlement to service connection for irritable 
bowel syndrome and a nasal/ sinus disability.  These issues 
have not been adjudicated by the RO.

In light of these circumstances, the Board has concluded that 
further development is required to comply with the provisions 
of the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following action:

1. The RO should contact the veteran 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his pending claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  In any 
event, the RO should secure all 
treatment reports dating from 1996 
from the Westside VA Medical Center 
in Chicago, Illinois.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
the veteran to undergo examinations 
by physicians with appropriate 
expertise to determine the nature, 
extent and etiology of any current 
skin disability, nasal/sinus 
disability, hypertension and 
headaches.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  The appropriate examiner 
should be requested to provide an 
opinion with respect to each of the 
foregoing disabilities shown to be 
present as to whether it as least as 
likely as not that the disorder is 
etiologically related to service, to 
include exposure to Agent Orange.  
The examiners should also provide 
opinions concerning the impact of 
these disabilities on the veteran's 
ability to work.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  
The claims file, including a copy of 
this REMAND, must be available to 
and reviewed by the examiners.  The 
reports are to reflect that a review 
of the claims file was made. The 
examination reports must be typed.

4.  The RO should also arrange for a 
VA examination of the veteran by a 
psychiatrist to determine the extent 
of impairment from the veteran's 
PTSD.  All necessary tests and 
studies should be accomplished, and 
all clinical manifestation of the 
veteran's PTSD should be reported in 
detail.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified 
under the new schedular criteria for 
evaluating mental disorders whether 
such symptom is a symptom of the 
veteran's PTSD. 

To the extent possible, the examiner 
should distinguish the 
manifestations of the veterans PTSD 
from those of any other diagnosed 
disorder.  The examiner should 
provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the 
veteran's PTSD, to include whether 
it is sufficient by itself to render 
him unemployable.  The examiner 
should assign a GAF score consistent 
with DSM IV and explain what the 
assigned code represents.  The class 
file, including a copy of this 
REMAND, must be available to and 
reviewed by the examiner.  The 
report is to reflect that a review 
of the claims file was made.  The 
examination report must be typed. 

5.  The RO also should arrange for a 
VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
duodenal ulcer disease with 
duodenitis and the nature, extent 
and etiology of any currently 
present irritable bowel syndrome.  
All indicated studies should be 
performed.  The examiner should 
identify all manifestations of the 
service-connected duodenal ulcer 
with duodenitis.  The examiner 
should also provide an opinion 
concerning the impact of the 
duodenal ulcer disease with 
duodenitis on the veteran's ability 
to work.  If the veteran is found to 
have irritable bowel syndrome, the 
examiner should attempt to 
distinguish the manifestations of 
the irritable bowel syndrome from 
those of the service-connected 
disability.  In addition the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the irritable 
bowel syndrome is etiologically 
related to service or was caused or 
worsened by service-connected 
disability.  A complete rationale 
for all opinions expressed must be 
provided.  The examination report 
must be typed. 

6.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of Veterans Claims 
Assistance Act of 2000.  

7.  Then, the RO should adjudicate 
the claims for service connection 
for irritable bowel syndrome and 
nasal/sinus disability.  The RO 
should also readjudicate the service 
connection and evaluation issues on 
appeal.  In readjudicating the claim 
for an evaluation in excess of 10 
percent for PTSD, the RO should 
consider Fenderson v. West, 2 Vet. 
App. 119 (1999).  Then, the Ro 
should readjudicate the issue of 
entitlement to a total rating based 
on unemployability due to service-
connected disabilities if it has not 
been rendered moot.  The RO should 
also consider whether the case 
should be referred to the Director 
of the Compensation and Pension 
Service for extra-schedular 
consideration. 

8.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case and provide 
the appellant and his representative 
with an appropriate opportunity to 
respond.  The appellant should be 
informed of the requirements to 
perfect an appeal with respect to 
any new issue addressed in the 
Supplemental Statement of the Case.  

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




			
	F. Judge Flowers	Robert E. Sullivan
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



